IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-82,113-03


                  EX PARTE SORIANO ANGEL DOMINGUEZ, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                              CAUSE NO. W1211228-Y
                      IN THE CRIMINAL DISTRICT COURT NO. 7
                              FROM DALLAS COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated

assault with a deadly weapon and sentenced to fifteen years’ imprisonment. The Sixth Court of

Appeals affirmed his conviction. Dominguez v. State, No. 06-13-00164-CR (Tex. App.—Texarkana

May 8, 2014) (not designated for publication).

        Applicant contends that his appellate counsel rendered ineffective assistance because counsel

failed to timely notify Applicant that his conviction had been affirmed.
                                                                                                      2

       The trial court has entered findings of fact and conclusions of law that appellate counsel

failed to timely notify Applicant that his conviction had been affirmed. The trial court recommends

that relief be granted. Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997).

       We find, therefore, that Applicant is entitled to the opportunity to file an out-of-time petition

for discretionary review of the judgment of the Sixth Court of Appeals in Cause No. 06-13-00164-

CR that affirmed his conviction in Cause No. F-1211228-Y from the Criminal District Court No. 7

of Dallas County. Applicant shall file his petition for discretionary review with this Court within

30 days of the date on which this Court’s mandate issues.

Delivered: August 24, 2016
Do not publish